Citation Nr: 1735601	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  13-28 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for chronic fatigue syndrome.

4.  Entitlement to service connection for irritable bowel syndrome.

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to service connection for sleep apnea, claimed as secondary to posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for a neck disability, claimed as neck pain and a mass.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to December 1992, to include service in Southwest Asia.  He was awarded the Combat Action Ribbon, among other decorations.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In December 2016, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

The issues involving service connection for hearing loss, chronic fatigue syndrome, irritable bowel syndrome, and fibromyalgia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A February 2007 rating decision denied the Veteran's claim for service connection for bilateral hearing loss; he did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  The evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss.

3.  The Veteran's current sleep apnea was not caused or aggravated by military service or a service-connected disability.  

4.  The Veteran's current neck disability, including a neck mass diagnosed as schwannoma, was not caused or aggravated by military service or a service-connected disability.  


CONCLUSIONS OF LAW

1.  The February 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.201, 20.302, 20.1103 (2006).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for establishing service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  The criteria for establishing service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I.  Hearing Loss

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of that claim.  38 U.S.C.A. § 5108 (West 1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The Veteran claims entitlement to service connection for bilateral hearing loss.  Service connection for bilateral hearing loss was denied by way of a February 2007 rating decision on the basis that there was no evidence of a current hearing loss disability.  The Veteran did not appeal the decision or submit any additional evidence within the appeal period; this decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.201, 20.302, 20.1103 (2006).  The Veteran filed this claim to reopen in September 2009.  

The evidence of record at the time of the February 2007 rating decision included service treatment records and a December 2006 VA Compensation and Pension examination report which showed that the Veteran had normal hearing.  

The evidence received after the expiration of the appeal period includes additional January 2017 clinical notes showing a diagnosis of sensorineural hearing loss, along with the supporting audiogram findings presented in a graphical report.  This evidence is not cumulative or redundant of the evidence previously of record, and relates to an unestablished fact necessary to substantiate the claim.  Accordingly, reopening of the claim for service connection for bilateral hearing loss is warranted.

II.  Sleep Apnea

The Veteran contends the he has developed sleep apnea secondary to his service-connected PTSD.  At the hearing he simply asserted that he did not have sleep apnea until after he had been diagnosed with PTSD.  

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

Review of the Veteran's service treatment records does not reveal any complaints of, diagnosis of, or treatment for, sleep apnea.  Sleep apnea was not diagnosed on the Veteran's 1994 VA Persian Gulf Registry examination report.  

VA medical records reveal diagnoses of sleep apnea contained in the Veteran's medical problem list.   

In December 2009 a VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported a history of loud snoring in September 2008 and subsequent studies confirmed the diagnosis of sleep apnea in December 2009.  The Veteran is being treated with a CPAP machine.  The examiner expressed that the Veteran's sleep apnea was not related to the service connection PTSD.  The examiner noted that the sleep apnea was of recent onset and there is no know causal relationship between PTSD and sleep apnea.  

The Veteran has merely asserted that his sleep apnea is somehow the result of his service-connected PTSD.  As a layperson he is not competent to diagnose or offer an opinion as to the etiology of a complex medical matter such as sleep apnea.  The other evidence of record does not link the Veteran's current sleep apnea to his military service, or his service-connected PTSD, or any other service-connected disability.  Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III. Neck Condition

The Veteran claims entitlement to service connection for a neck disability, to include a mass diagnosed on his neck.  He asserts that his current neck condition is caused by symptoms of neck pain he was treated for during service.  

Service treatment records reveal that the Veteran sought treatment for complaints of right sided neck pain in January 1991.  At this time the diagnosis was cervical strain.  On separation examination in November 1992, he did not report having any symptoms of neck pain.  Clinical evaluation of his neck and spine were normal, with no abnormalities noted by the examining physician.  No neck problems were reported or diagnosed during the Veteran's 1994 Persian Gulf Registry examination.  

In December 2009 a VA examination of the Veteran was conducted.  The examiner noted the treatment for neck pain in service in January 1991.  The Veteran reported having recurrent episodes of neck pain over the years which changed in character and severity in 2005.  Physical and radiology examination revealed mild degenerative changes of the cervical spine with a C6-7 disc bulge and a schwannoma at the C2 level.  The examining physician's medical opinion was that the Veteran's current neck pain was not related to service, or the cervical strain treated during service as the current problems were different in character, location, and intensity.  Rather, the Veteran's current neck pain was the result of the recently identified schwannoma.

VA medical treatment records show diagnoses of cervicalgia, neck or cervical spine pain, with onset beginning in 2005, many years after discharge from service.  

A Veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Veteran has reported experiencing recurrent episodes of neck pain dating from service to the present.  However, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the existence of a neck disability or as to the etiology of a neck disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current neck disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  In any event, the Board finds the medical opinion more probative than the Veteran's lay statements as the opinion was offered by a medical professional after examination of the Veteran and consideration of the history of the disability including the Veteran's reports of neck pain, and as the opinion is supported by a clear rationale.  Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for a neck condition.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been submitted, the claim for service connection for bilateral hearing loss is reopened; to this extent only the claim is granted.  

Service connection for sleep apnea is denied.  

Service connection for a neck disability, claimed as neck pain and a mass, is denied.  





REMAND

The Veteran's claims for service connection for chronic fatigue syndrome, irritable bowel syndrome, and fibromyalgia are being made under 38 C.F.R. § 3.317 based on his documented service in Southwest Asia.  Although there is little evidence of any diagnoses, recent VA medical records show that the Veteran was pursuing evaluation for these claimed disorders.  No Compensation and Pension examination for these claimed disabilities has been conducted, and based on the Veteran's documented service, examination is warranted.

With the reopening of the Veteran's claim for service connection for hearing loss another Compensation and Pension examination is also necessary.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding, pertinent treatment records.  These records should be obtained from any VA or non-VA healthcare facility at which the Veteran received care.  If any requested records are not available, such should be reflected in the record and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, the Veteran should be afforded a VA examination(s) to determine the nature and etiology of the Veteran's claimed Gulf War disabilities including: fibromyalgia, irritable bowel syndrome, and chronic fatigue syndrome.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.  

Based on the review of the Veteran's pertinent history and the examination of the Veteran, the examiner should state whether the Veteran has diagnoses of the claimed disorders.   

The supporting rationale for any opinion expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

3.  The Veteran must be afforded a VA audiology examination for his claimed hearing loss disability.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to the examiner. 

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any current hearing loss disability was incurred during active service, to include being due to noise exposure from weapons fire during combat.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claims for service connection must be readjudicated.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Nathan Kroes 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


